 In the Matter of BROWN SHOE COMPANY, INC.,andBOOT & SHOEWORKERS' UNION, LOCAL 649Cases Nos. C-376 and R-5,57.-Decided February 11, 1938Shoe Manufacturing Industry-Settlement:agreement to comply with Act-Order:entered on stipulation-Investigatwonof Representatives:agreement forelection-ElectionorderedMr. Herbert N. Shenkin,for the Board.Nagel, Kirby, Orrick & Shepley,byMr. Dwight D. Ingamells, ofSt. Louis, Mo., for the respondent.Mr. William P. Dennigan,of Vincennes, Ind., for the Union.Kessinger,HillcCArterburn,byMr. W. H. HillandMr. N. F..Arterburn,for the Association.Mr. Abraham L. Kaminstein,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 16, 1937, Boot & 'Shoe Workers' Union, Local 649,herein called the Union, filed with the Regional Director for theEleventh Region (Indianapolis, Indiana) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Brown Shoe Company, Inc., St. Louis,Missouri,herein called the respondent, at its Vincennes, Indiana, plant, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 11, 1937, the Union filedwith the Regional Director amended charges alleging that the re-spondent had engaged in and wasengaging in unfair labor prac-tices affecting commercewithin the meaning of the Act. On Novem-ber 1, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Article III, Sections 3 and 10 (c) (2), andArticle II, Section 37 (b), of National LaborRelations Board Rulesand Regulations-Series1,as amended, ordered a consolidation ofthese casesand ordered an investigation of representatives, author-212 DECISIONS AND ORDERS213izii:g 'the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice.Upon the amended charges, the Board, by the Regional Director,issued its amended complaint dated November 2, 1937, against therespondent, alleging that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2). (3), and (5) and Section 2 (6) and (7) of the Act. Theamended complaint and notice of hearing thereon, together with anotice of hearing on the petition for investigation of representatives,were duly served upon the respondent, the 'Union, and the EmployeesWelfare Association, herein called the Association, a labor organiza-tion having members among the respondent's employees. On Novem-ber 13, 1937, the respondent filed its answer, in which it denied theunfair labor practices, admitted the allegations of fact in the com-plaint with respect to the interstate character of its business, butdenied that these activities affected commerce.On November 24, 1937, the Association filed a motion to be per-mitted to intervene in the proceedings based upon the complaint,which motion was granted by the Regional Director on November 26,1937.On November 30, 1937, at the hearing, the Association filed amotion to be permitted to intervene in the proceedings based uponthe petition for investigation of representatives, which motion was,granted by the Trial Examiner.Pursuant to notice and amended notice to the respondent, the,Union, and the Association, a hearing on both the petition and the,complaint was held at Vincennes, Indiana, on November 29 and 30,,and December 1, 1937, and on January 20 and 24, 1938, before AlvinJ. Rockwell, the Trial Examiner duly designated by the Board. TheBoard, the respondent, the Union, and the Association were repre-sented by counsel.IUpon the record in the case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENT iThe respondent, Brown Shoe Company, Inc., originally organizedin 1879 as a Missouri corporation, became a New York corporationin 1913, with its principal office and principal place of business inthe City of St. Louis, Missouri. It is engaged in the manufacture,production, sale and distribution of a complete line of a medium,priced men's, women's and children's shoes.1A more complete and detailed description of the businessof the respondentis given inthe Board's prior decision,Matter of Brown Shoe Company, Inc., a CorporationandBootand Shoe Workers'Union, LocalNo.655, 1 N L. R. B, No. 803. 214NATIONAL LABOR RELATIONS BOARDThe respondent is the third largest shoe manufacturing coiiipanyin the United States. Its stock is listed on the New York and St.Louis stock exchanges.It owns and operates fifteen plants, locatedinMissouri, Illinois, Indiana, and Tennessee.Through its whollyowned subsidiary, the Moench Tanning Company, Inc., it operatestwo tanning plants in Gowanda, New York. For the year endingOctober 31, 1936, the respondent's gross sales amounted to$24,011,356.97.2The Vincennes, Indiana, plant is directly under the supervisionof the St. Louis office. It manufactures a stitch-down shoe for thepopular and low-price fields.The plant receives its raw materialfrom the respondent's warehouses in St. Louis.. It does not ship itsproduct directly to the consumer or the wholesale merchant, butbills all its finished product to the St. Louis office.Thus, the plantreceives all its raw materials, in the form of leather, cotton goods,rubber, and various small items, from the St. Louis warehouses, andships all its product back to the warehouses.We find that the respondent's operations at the Vincennes, Indiana,plant constitute a continuous flow of trade, traffic, and commerceamong the several States and with foreign countries.IIOn January 24, 1938, during the hearing, all parties, includingthe Board, the respondent, the Union, and the Association, by theirrespective counsel, entered into two stipulations which are incor-porated as exhibits in these proceedings.The first stipulates that,on the basis of the record and the stipulation, an order may beentered by the Board and, if necessary, upon application by theBoard, by the Circuit Court of Appeals for the appropriate Circuit.The stipulation continues as follows :1.Respondent will cease and desist as follows :(a)From in any manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through- representatives of their own choos-ing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, asguaranteed in Section 7, of the National Labor Relations Act;(b)From spying on meetings of the Union, or in any othermanner attempting to apprise itself of activities of the Union,or attempting to find out which of its employees are members oftheUnion;2Board Exhibit No. 7, Annual Report filed pursuant to the Securities Exchange Act of1934, as amended, on January 28, 1937. DECISIONS AND ORDERS215(c)From in any manner influencing,inducing and causingcitizens,civic bodies,or public officials to interfere,restrainor coerce its employees in the exercise of the rights guaranteedin Section 7 of the National Labor Relations Act;(d)From dominating or interfering with the formation oradministration of the Association,or any other labor organiza-tion, and from contributing financial or other support to theAssociation,or any other labor organization;(e)From discouraging membership in the Union, or in anyother labor organization of its employees;by dischargingthreatening,or refusing to reinstate any of its employees forjoining theUnion, or any other labor organization of itsemployees ;(f)From in any other manner discriminating against any ofits employees in regard to hire or tenure of employment forjoining the Union, or any other labor organization of its em-ployees;(g)From recognizing, in any event,the Association as a bar-gaining agency in respect to rates of pay, wages,hours of em-ployment, and other conditions of employment for a period ofsix (6)months from the date this order is entered by the Board;(h)From refusing to recognize the Union as the exclusiverepresentative of its production and maintenance employees, ex-cluding supervisory and office employees, for a period of one (1)year in the event the Union wins the election provided for inthe stipulation entered into on this date in the Representationcase(XI-R-74),3and in the event the Board certifies the Unionas such exclusive representative.2.The Respondent shall take the following affirmative actionto effectuate the policies of the National Labor Relations Act :(a)Offer to Edmund Kaiser, Orville Hoffman, Louis Young-staffle, Otto Muchmore,John Walker,Charles Preusz and HarveyHendrixson,full and complete reinstatement to their formerpositions, without prejudice to any rights and privileges previ-ously enjoyed or accruing to them, such reinstatement to beoffered within 15 days from the entering of this order by theBoard ;(b)Make whole the men listed below for any losses of pay theyhave suffered by their discharge, by payment to each of them,respectively,a sum equal to that which each would normally haveearned as wages during the period from the date of his dischargeto the date he is offered reemployment as ordered hereunder, or8 Rr557.80535-38-15 216NATIONAL LABOR RELATIONS BOARDto the date of this order, as the case may be, less amounts earnedby each during each period, which sum agreed to be paid to eachman is as set forth opposite his name below :Edmund Kaiser____________________________________$319. 00Orville Hoffman ------------------------------------580.00Otto Muchmore____________________________________520.00John Walker ---------------------------------------312.00Charles Preusz -------------------------------------236.00Harvey Hendrixson_________________________________221.00Austin Bilskie_____________________________________354. 00John F. Hensley------------------------------------268.00Floyd Clark----------------------------------------357. 00Troy Hale ------------------------------------------800.00Floyd Deem----------------------------------------800 00(c)Withdraw recognition from the Association for a periodof six (6) months as an agency of collective bargaining in re-spect to rates of pay, wages, hours of employment, or otherconditions of employment;(d) Immediately post and keep visible in at least three (3)prominent places in the Vincennes Plant for a period of thirty(30)days from the date of posting, notices stating that theRespondent will cease and desist as provided in paragraphs 1 (a)through 1 (h) above, and will take the affirmative action pro-vided in paragraph 2 (c) above, which notices shall repeat thecontents of the above-mentioned paragraphs.3.The amended complaint is dismissed as to Floyd Thompson.4.The amended complaint is dismissed as to the allegationsthat the Respondent has violated Section 8 (5) of the NationalLabor Relations Act.The second stipulation provides for the entry of a Direction ofElection by the Board, to provide, "in substance, as follows" :1.There shall be held forthwith, and in no event later thanMarch 1, 1938, an election under the auspices of the Board,in accordance with its usual procedure, among the productionand 'maintenance employees, excluding supervisory and officeemployees, at the Company's plant at Vincennes, Indiana.'2.All production and maintenance employees, as aforesaid,on the pay roll for the week ending July 31st, 1937, except onlyany employees who have, since such date, voluntarily left theemployment of the Company or been discharged for propercause shall be eligible to vote in said election.3.The ballot used in such election shall' give the voters anopportunity to indicate whether or not they wish to be repre-sented by the Union (Boot & Shoe Workers' Union, Local No.649), and the name of no other labor organization 'shall be placedon such ballot. DECISIONS AND ORDERS2174. In the event that, on the basis of such election, the Boardshall certify the Union as the exclusive representative of theproduction and maintenance workers, as aforesaid, such certifi-cation shall be effective for the period of one (1) year from thedate thereof.On the basis of the above stipulations, the Board will issue anOrder and a Direction of Election.ORDEROn the basis of the above findings of fact and stipulations, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that Brown ShoeCompany, Inc., St. Louis, Missouri, and its officers, agents, successors,and assigns, shall :1.Cease and desist :(a)From in any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7, of the NationalLabor Relations Act;(b)From spying on meetings of the Union, or in any othermanner attempting to apprise itself of activities of the Union, or at-tempting to find out which of its employees are members of theUnion ;(c)From in any manner influencing, inducing and causing citi-zens, civic bodies, or public officials to interfere, restrain or coerce itsemployees in the exercise of the rights guaranteed in Section 7 of theNational Labor Relations Act;(d)From dominating or interfering with the formation or ad-ministration of the Association, or any other labor organization, andfrom contributing financial or other support to the Association, orany other labor organization ;(e)From discouraging membership in the Union, or in any otherlabor organization of its employees by discharging, threatening, orrefusing to reinstate any of its employees for joining the Union,or any other labor organization of its employees;(f)From in any other manner discriminating against any of itsemployees in regard to hire or tenure of employment for joiningthe Union, or any other labor organization of its employees;(g)From recognizing, in any event, the Association as a bar-gaining agency in respect to rates of pay, wages, hours of employ- 218NATIONAL LABOR RELATIONS-BOARDmerit, and other conditions of employment for a periodof six (6)months from the date this order is entered by the Board;(h)From refusingto recognizethe Union as the exclusive repre-sentativeof its productionand maintenanceemployees, excludingsupervisory and office employees, for a period of one (1) year in theevent the Union wins the election provided for in the accompanyingDirection of Election, and in the event the Board certifies the Unionas such exclusive representative.2.Take the following affirmative action toeffectuatethe policies ofthe National Labor Relations Act :(a)Offer to Edmund Kaiser, OrvilleHoffman,LouisYoung-staffie,Otto Muchmore, John Walker, Charles Preusz and HarveyHendrixson, full and complete reinstatement to their former posi-tions,without prejudice to any rights and privileges previously en-joyed or accruing to them, such reinstatement to be offered within15 days from the entering of this order by the Board;(b)Make whole the men listed below for any losses of pay theyhave suffered by their discharge, by payment to each of them,respec-tively, a sum equal to that which each would normally have earnedas wages during the period from the date of his discharge to thedate he is offered reemployment as ordered hereunder, or to the dateof this order, as the case may be,less amounts earnedby each duringeach period, which sum agreed to be paid to each man is as set forthopposite his name below :Edmund Kaiser---------------------------------------- $319.00Orville Hoffman---------------------------------------- 580.00Otto Muchmore-----------------------------------------520.00John walker-------------------------------------------312.00Charles Preusz-----------------------------------------Harvey Hendrixson-------------------------------------Austin Bilskie------------------------------------------John F. Hensley----------------------------------------Floyd Clark--------------------------------------------Troy Hale----------------------------------------------Floyd Deem--------------------------------------------230. 00221. 00354 00268. 00357. 00800.00800.00(c)Withdraw recognition from the Association for a period ofsix (6) months as an agency of collective bargaining in respect torates of pay, wages, hours of employment, or other conditions of em-ployment;(d) Immediately post and keep visible in at least three (3) promi-nent places in the Vincennes Plant for a period of thirty (30) days,from the date of posting, notices stating that the respondent will ceaseand desist as provided in paragraphs 1 (a) through 1 (h) above,and will take the affirmative action provided in paragraph 2 (c)above, which notices shall repeat the contents of the above-mentionedparagraphs. DECISIONS AND ORDERS219And it is further ordered that the allegations in the amendedcomplaint (1) that the respondent has engaged in unfair labor prac-tices,within the meaning of Section 8 (3) of the Act, by dischargingand refusing to reinstate Floyd Thompson, and (2) that the respond-ent has engaged in unfair labor practices, within the meaning ofSection 8 (5) of the Act be, and they hereby are, dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation directed by the Board toascertain representatives for the purposes of collective bargainingwith Brown Shoe Company, Inc., St. Louis, Missouri, an electionby secret ballot shall be conducted within twenty (20) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this manner asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, and in accordance withthe stipulations entered into in this case, among the production andmaintenance employees of Brown Shoe Company, Inc. at its Vin-cennes, Indiana, plant whose names appear on the pay roll of the,respondent for the week ending July 31, 1937, exclusive of super-visory and office employees, and those who have, since July 31, 1937,voluntarily left the employment of the respondent or been dis-charged for proper cause, to determine whether or not they desire tobe represented by Boot and Shoe Workers' Union, Local 649, for thepurposes of collective bargaining.